J-S32022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
                v.                        :
                                          :
                                          :
 VINCENT VANDELE HUNTLEY                  :
                                          :
                      Appellant           :    No. 598 MDA 2022

           Appeal from the PCRA Order Entered March 21, 2022
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0003066-2003


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:                 FILED: NOVEMBER 7, 2022

      Appellant, Vincent Vandele Huntley, appeals pro se from the post-

conviction court’s March 21, 2022 order dismissing, as meritless, his second

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§

9541-9546. We affirm.

      The PCRA court summarized the background of this matter as follows:
      On November 1, 2004, [Appellant] pled guilty to 1st Degree
      Murder,1 five (5) counts of Criminal Conspiracy,2 Aggravated
      Assault,3 Endangering Welfare of Children,4 and Abuse of Corpse.5
      The Honorable Jeannine Turgeon sentenced [Appellant] to an
      aggregate term of life imprisonment plus a consecutive twenty-
      three and one-half (23½) to forty-seven (47) years in a state
      correctional institution.  While still represented by counsel,
      [Appellant] filed a pro se Motion to Withdraw Guilty Plea on
      November 8, 2004, [but] he [later] withdrew [that motion] before
      [t]he [c]ourt on January 7, 2005. [Appellant] did not file a direct
      appeal from the judgment of sentence.
         1   18 Pa.C.S.[] § 2502(a)[.]
         2   18 Pa.C.S.[] § 903[.]
J-S32022-22


         3   18 Pa.C.S.[] § 2702(a)(1)[.]
         4   18 Pa.C.S.[] § 4304[.]
         5   18 Pa.C.S.[] § 5510[.]

      On October 13, 2005, [Appellant] filed his first timely petition for
      relief under the [PCRA,] and counsel was appointed to represent
      him. On January 25, 2006, PCRA [c]ounsel filed a [p]etition to
      [w]ithdraw as [c]ounsel pursuant to Commonwealth v. Turner,
      544 A.2d 927 (Pa. 1988). On June 30, 2006, PCRA [c]ounsel was
      granted leave to withdraw, and [Appellant] was given notice of
      [t]he [c]ourt’s intention to dismiss his PCRA [petition without a
      hearing] pursuant to Pa.R.Crim.P. 907. On August 22, 2006,
      [Appellant’s] PCRA [petition] was dismissed, and he subsequently
      filed a [n]otice of [a]ppeal to the Superior Court. On July 11,
      2007, the Superior Court affirmed the denial of [Appellant’s] PCRA
      [petition]. [Commonwealth v. Huntley, 932 A.2d 254 (Pa.
      Super. 2007) (unpublished memorandum).] On December 20,
      2007, the Pennsylvania Supreme Court denied [Appellant’s]
      [p]etition for [a]llowance of [a]ppeal.     [Commonwealth v.
      Huntley, 940 A.2d 363 (Pa. 2007).]

      On December 20, 2021, [Appellant] filed a second[, pro se]
      petition for relief under the PCRA. On December 27, 2021, we
      appointed Damian DeStefano, Esquire, as PCRA [c]ounsel. On
      February 22, 2022, Attorney DeStefano filed a [p]etition for
      [l]eave to [w]ithdraw as [c]ounsel, and an accompanying
      [m]emorandum in support thereof, pursuant to Commonwealth
      v. Finley, 550 A.2d 213 (Pa. Super. 1988)[,] and Turner, supra.

PCRA Court Opinion (PCO), 2/24/22, at 1-2.

      On February 24, 2022, the PCRA court issued a notice of its intent to

dismiss Appellant’s PCRA petition without a hearing pursuant to Rule 907.

Therein, the court also granted Attorney DeStefano’s petition to withdraw and

provided Appellant with twenty days to respond to its Rule 907 notice. On

March 7, 2022, Appellant filed a request for an extension of time to file an

objection to the PCRA court’s Rule 907 notice, and for leave to file an amended

pro se PCRA petition to respond to Attorney DeStefano’s no-merit letter and

                                      -2-
J-S32022-22



petition to withdraw. Thereafter, on March 9, 2022, the PCRA court granted

Appellant’s request for an extension of time but denied his request to file an

amended PCRA petition, instead directing that Appellant could set forth any

arguments he wished to raise in support of his claim for PCRA relief in his

response to the Rule 907 notice.

       Despite the PCRA court’s ruling, Appellant filed another motion for leave

to file an amended PCRA petition, along with an amended PCRA petition, on

March 17, 2022. In his amended petition, he claimed that Attorney DeStefano

provided ineffective assistance of counsel in connection with Appellant’s

second PCRA petition by failing to conduct a proper, independent review of

the record, and by misstating material facts. In addition, on March 17, 2022,

Appellant also filed an objection to the PCRA court’s Rule 907 notice.

       On March 21, 2022, the PCRA court issued a final order dismissing

Appellant’s PCRA petition. Therein, the court noted that Appellant’s amended

petition attempted to make a claim of ineffectiveness under Commonwealth

v. Bradley, 261 A.3d 381 (Pa. 2021).1 However, it determined that, because




____________________________________________


1 In Bradley, our Supreme Court held that “a PCRA petitioner may, after a
PCRA court denies relief, and after obtaining new counsel or acting pro se,
raise claims of PCRA counsel’s ineffectiveness at the first opportunity to do so,
even if on appeal.” Id. at 401 (footnote omitted).


                                           -3-
J-S32022-22



of the baldness of Appellant’s ineffectiveness allegation and the frivolity of his

claims for relief, it declined to appoint new PCRA counsel.2

        Thereafter, on April 15, 2022, Appellant filed a timely, pro se notice of

appeal. The PCRA court subsequently directed Appellant to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal, and he timely

complied. The trial court later issued a Rule 1925(a) opinion, in which it relied

on the reasoning set forth in its Rule 907 notice for dismissing Appellant’s

petition.

        Appellant raises the following issues for our review:
        1. Did the PCRA court abuse its discretion when it dismissed
        [Appellant’s] most recent PCRA [p]etition without an evidentiary
        hearing with respect to his [a]fter-[d]iscovered [f]acts claim
        related to [c]o-defendant Ann Daw’s letter, where said court held
        that [Appellant] met the standard of the [n]ewly-[d]iscovered
        [f]acts exception to the PCRA time-bar, thereby entitling him to
        a[n] evidentiary hearing on his Brady[3] claim where a possible
        miscarriage of justice may have occurred[?]

        2. Did the PCRA court abuse its discretion by denying [Appellant’s]
        request to file an amended PCRA petition relating to PCRA
        counsel[’s] ineffectiveness in accordance with the Pennsylvania
        Supreme Court’s decision in … Bradley, and in direct contradiction
        of the purpose of the Rule 907 [n]otice, thereby violating
        [Appellant’s] [d]ue [p]rocess [r]ights[?]

        3. Did … PCRA counsel render ineffective assistance when he failed
        to conduct his own independent investigation of the entire record
        concerning [Appellant’s] [n]ewly-[d]iscovered [f]acts claim[,]
____________________________________________


2 That same day, Appellant filed a motion to disregard his amended PCRA
petition or, in the alternative, to consider it as an addendum to his objection
to the court’s Rule 907 notice, as he said he prematurely filed it, incorrectly
anticipating that the court would grant him leave to do so.

3   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -4-
J-S32022-22


      which … sounded in a miscarriage of justice based upon a Brady
      claim[?]

      4. Is [Appellant] entitled to an evidentiary hearing based upon all
      of the above claims, where there is a strong showing that the
      Commonwealth based its case and the subsequent conviction of
      [Appellant] and his [c]o-defendant on [f]raud[?]

Appellant’s Brief at 4 (unnecessary emphasis omitted).

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.     Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa.

2007) (stating PCRA time limitations implicate our jurisdiction and may not be

altered or disregarded to address the merits of the petition). Under the PCRA,

any petition for post-conviction relief, including a second or subsequent one,

must be filed within one year of the date the judgment of sentence becomes

final, unless one of the following exceptions set forth in 42 Pa.C.S. §

9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with the
            presentation of the claim in violation of the

                                     -5-
J-S32022-22


              Constitution or laws of this Commonwealth or the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, Section 9545(b)(2) requires that

any petition attempting to invoke one of these exceptions “be filed within one

year of the date the claim could have been presented.”                42 Pa.C.S. §

9545(b)(2).

       Here, Appellant’s judgment of sentence became final on February 9,

2005, and thus, he had until February 9, 2006, to file a timely petition.4

Consequently, his petition is facially untimely and, for this Court to have

jurisdiction to review the merits thereof, Appellant must prove that he meets

one of the exceptions to the timeliness requirements set forth in 42 Pa.C.S. §

9545(b).

       Instantly, Appellant claims that he meets the newly-discovered-fact

exception pursuant to Section 9545(b)(1)(ii). Specifically, in his petition, he




____________________________________________


4  The trial court entered an order on January 10, 2005, permitting Appellant
to withdraw his post-sentence motion. See Pa.R.Crim.P. 720(A)(2)(c) (“If the
defendant files a timely post-sentence motion, the notice of appeal shall be
filed … within 30 days of the entry of the order memorializing the withdrawal
in cases in which the defendant withdraws the motion.”).

                                           -6-
J-S32022-22



averred that his co-defendant — Ann Daw — sent him a letter, in which she

relayed that she
       came across this [information] in [her] Defendant’s Supplement
       page 6[, which] states that defendants is [sic] innocent of charges
       of murder and conspiracy to commit murder because it was
       insufficient evidence that the defendants possessed the requisite
       specific intent for a first & third degree murder conviction.

Appellant’s Second PCRA Petition, 12/20/21, at Exhibit A at 4.5        Appellant

claimed, verbatim, that he “first learned of this previously undisclosed facts of

the Commonwealth not having sufficient evidence which would have

supported or proved a conviction for murder let a lone murder of the first or

third degree. The Commonwealth’s failure to disclose these facts is/was a

direct violation of Brady….”           Id. at 6-7.   See also id. at 8 (“[T]he

Commonwealth withheld the fact that its case and the evidence upon which it

was alleged was insufficient to support the charge(s) and/or convictions of

murder of the first or third degree, thus, rendering [Appellant’s] alleged pleas

invalid due to them being based upon a Brady violation and under the

circumstances can only be viewed as [f]raud….”) (emphasis omitted); id. at

10 (“[T]he prosecutors [sic] failure to disclose these facts that the evidence

was insufficient to support or prove the defendants guilty of first or third

degree was prosecutorial misconduct because it was intentionally suppressed

while the prosecutor sought a sentence of death or life imprisonment.”).


____________________________________________


5Based on Appellant’s arguments, it appears that Ms. Daw pled guilty to third-
degree murder. See PCRA Petition at 2 (indicating that Ms. Daw entered a
negotiated plea to third-degree murder).

                                           -7-
J-S32022-22



       Here, the PCRA court determined that Appellant’s claim did not meet

the newly-discovered-fact exception, reasoning:
       [W]e do not find that [Appellant] has satisfied the timeliness
       exception under [Section] 9545(b)(1)(ii).[6]         While [Appellant]
       has blanketly claimed to be without knowledge of the alleged
       statement within some document within Ms. Daw’s possession, he
       has failed to provide any specific details of his claim. For example,
       he has not secured a copy of whatever document Ms. Daw claims
       to have containing the statement in question. He clearly assumes
       that it is a police report and that it was not provided to his
       attorneys. However, other than invoking his Brady claim, he
       never actually alleges that the “report” in question was not
       provided to his attorneys. Simply because [Appellant] himself was
       unaware of something does not mean that it was withheld from
       him. Likewise, [Appellant] fails to address how the document
       could not have been discovered through the exercise of due
       diligence.

       Even if we were to consider [Appellant’s] claim timely, it is devoid
       of merit. As already stated, we cannot even assume that the
       document is, in fact, a police report. The letter references it as
       “Defendant’s Supplement.” This seems an odd title for a police
       report, but we are left only to wonder and speculate. The
       operative opinion of [Appellant’s] innocence could have been
       made by a police officer or it could have been made by Ms. Daw’s
       attorney in a document prepared for her. If so, there is not even
       the pretense of a Brady claim.

       If we, once again, presume that the document is a report prepared
       by a police officer, [Appellant’s] claim is still without any merit.
       The statement upon which [Appellant] relies does not actually
       reveal some previously unknown admissible fact. At best, it
       reveals a police officer’s conclusory opinion from applying a set of
       facts to the applicable law. Such is the role of juries and not
       witnesses and would not have been admissible at trial. Therefore,
       we cannot find that [Appellant] suffered a constitutional violation
       which prevented a reliable adjudication of guilt or innocence from
____________________________________________


6We note that the PCRA court ascertained that Appellant satisfied Section
9545(b)(2), by filing his petition within one year of the date the claim could
have been presented. See PCO at 4. However, we remind Appellant that he
must fulfill the requirements of both Section 9545(b)(1) and (b)(2).

                                           -8-
J-S32022-22


       taking place, or that the so-called newly[-]discovered evidence
       was exculpatory and would have changed the outcome of the trial
       if it had been introduced. 42 Pa.C.S.[] § 9545(a)(2)(i) and (vi).

PCO at 4-5.7

       We agree with the PCRA court that Appellant’s claim does not meet the

newly-discovered-fact exception of Section 9545(b)(1)(ii).           That some

unknown person in some unknown document opined that there was

‘insufficient evidence that the defendants possessed the requisite specific

intent for a first & third degree murder conviction’ does not constitute a new

fact for purposes of Section 9545(b)(1)(ii). As our Supreme Court has pointed

out:
       Black’s Law Dictionary explains the distinction [between ‘law’ and
       ‘fact’] thusly: “Law is a principle; fact is an event. Law is
       conceived; fact is actual. Law is a rule of duty; fact is that which
       has been according to or in contravention of the rule.” Black’s
       Law Dictionary 592 (6th ed.1991). Put another way, “A ‘fact,’ as
       distinguished from the ‘law,’ … [is that which] is to be presumed
       or proved to be or not to be for the purpose of applying or refusing
       to apply a rule of law.” Id. Consistent with these definitions, an
____________________________________________


7 In response to the PCRA court’s observation that it is unclear what kind of
document ‘Defendant’s Supplement’ is, as Appellant had not secured a copy
of it, Appellant asserted in his objection to the court’s Rule 907 notice that:
       As to [Appellant’s] not being able to produce a copy of the
       document that is in the possession of Ms. Daw, [Appellant] asserts
       that [the] Department of Corrections[’] policies prohibited Ms.
       Daw from sending [Appellant] that type of mail. Moreover, the
       information contained in the … document in the possession of Ms.
       Daw is not and cannot be a police report as the court suggest[s].
       This information was clearly received by Ms. [D]aw, after she was
       seen by the Pennsylvania Board of Probation and Parole.
Objection to Rule 907 Notice, 3/17/22, at ¶ 8. See also Appellant’s Brief at
11 (claiming that Ms. Daw could not send him the ‘Defendant’s Supplement’
because the Department of Corrections does not permit inmates to possess
other inmates’ mail).

                                           -9-
J-S32022-22


      in-court ruling or published judicial opinion is law, for it is simply
      the embodiment of abstract principles applied to actual events.

Commonwealth v. Watts, 23 A.3d 980, 986-97 (Pa. 2011).

      Someone’s opinion that there was ‘insufficient evidence that the

defendants possessed the requisite specific intent for a first & third degree

murder conviction’ does not constitute an ‘event,’ but instead is more akin to

‘the embodiment of abstract principles applied to actual events.’ Accord PCO

at 5 (“The statement upon which [Appellant] relies does not actually reveal

some previously unknown admissible fact. At best, it reveals a police officer’s

conclusory opinion from applying a set of facts to the applicable law. Such is

the role of juries and not witnesses and would not have been admissible at

trial.”). In other words, the at-issue statement is a legal conclusion reached

by someone, not a new fact. Thus, Appellant has not shown that he meets

the newly-discovered-fact timeliness exception.

      Appellant also complains that the PCRA court abused its discretion by

denying his request to file an amended PCRA petition. See Appellant’s Brief

at 13. Despite the PCRA court’s denial of his request, the docket reflects that

Appellant nevertheless filed an amended petition, and that the PCRA court

considered it in issuing its final order dismissing Appellant’s petition.      See

Order, 3/21/22, at 1 (unpaginated) (“We also note that [Appellant’s]

[a]mended PCRA [p]etition attempts to make a claim of the ineffectiveness of

PCRA counsel…. This claim is based upon [his] contention that PCRA [c]ounsel

failed to ‘conduct a proper independent review of the entire record.’

Considering the baldness of this allegation and the frivolity of [Appellant’s]

                                     - 10 -
J-S32022-22



claims for relief, we decline to appoint new PCRA counsel.”). Thus, as the

PCRA court considered the claims made in Appellant’s amended petition, no

relief is due on this basis.

      Finally, Appellant says that Attorney DeStefano “render[ed] ineffective

assistance when he failed to conduct his own independent investigation into

the entire record concerning Appellant’s [n]ewly-discovered[-]facts claim.”

Appellant’s Brief at 18. Specifically, Appellant argues that Attorney DeStefano

should have contacted he or Ms. Daw about the ‘Defendant’s Supplement.’

Id. at 20. We agree with the PCRA court that, given the frivolity of Appellant’s

claim that he learned a ‘new fact’ because some unidentified person opined

that there was insufficient evidence to prove Appellant possessed the requisite

specific intent in his case, Attorney DeStefano did not act ineffectively. See

Commonwealth v. Fitzgerald, 979 A.2d 908, 910 (Pa. Super. 2009) (“To

prevail on a claim that counsel was constitutionally ineffective, the [a]ppellant

must overcome the presumption of competence by showing that: (1) his

underlying claim is of arguable merit; (2) the particular course of conduct

pursued by counsel did not have some reasonable basis designed to effectuate

his interests; and (3) but for counsel’s ineffectiveness, there is a reasonable

probability that the outcome of the challenged proceedings would have been

different.”) (cleaned up; emphasis added).

      Order affirmed.




                                     - 11 -
J-S32022-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/07/2022




                          - 12 -